Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 1 of 13 PagelD: 1

UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF NEW JERSEY
CIVIL DIVISION / CRIMINAL DIVISION

AUGUST 10, 2021.
PRO SE

JULIO RODRIGUEZ
135 MONROE STREET APT 401
NEWARK NJ 07105 -

JULIO RODRIGUEZ INDIVIDUALLY AND :
THE ACCES NEWS CORP is
CARS CARS CARS CORP
CARS BY ARGUETA AND RODRIGUEZ CORP. y
SABOR MAR Y TIERRA CORP ET ALL.,

 

PLAINTIFF,
VS.

SONY DOE JOE ET ALL.,
NEWARK OPERATING INC

BAD FAITH, UNFAIR DEALING, FRAUD AND COURT FRAUD
COMPLAINT AND JURY DEMAND WITH A RESTRAINING ORDER
UNDER THE FEDERAL Civ R 38 Right to Jury Trial

UNDER THE FEDERAL Civ R 3(b) Demand

UNDER THE 7th Amendment of the Constitution of the United States
|
Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 2 of 13 PagelD: 2

THE PLAINTIFF JULIO RODRIGUEZ ET AL., SUES THE DEFENDANTS FOR

MONEY DAMAGES AND STATES; AND BRING THE COMPLAINT BASE ON THE

FOLLOWING CAUSES OF ACTION, FACTS AND LAW ;

BAD FAITH AND UNFAIR DEALING
FRAUDULENT MISREPRESENTATION
FRAUD

DECEPTION
UNSCRUPULOUSNES

LACK OF INFORMATION

DOUBLE DEALING
DISCRIMINATION

DEFAMATION OF CHARACTER
PROPERTY TREAT

CONSUMER FRAUD

DUE PROCESS

COURT FRAUD

VIOLATION OF CONSUMER FRAUD ACT

THE NEW JERSEY AND UNFAIR TRADE PRACTICES ACT
INTENTIONAL DOMINO DAMAGES
FALSE STATEMENTS AND PERJURY

THE TORT CLAUSE ACT

BREAGH OF ITS LEGAL DUTY
{
Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 3 of 13 PagelD: 3

COMPLAINT

PLAINTIFF JULIO RODRIGUEZ ET AL., SUES DEFENDANTS FOR DOMINO

CAUSE AND MONEY DAMAGES AND SAYS:

JURISDICTIONAL ALLEGATIONS

THIS IS AN ACTION FOR MONEY DAMAGES IN EXCESS OF $50,000.00
AT ALL TIMES MATERIAL TO THIS LAWSUIT, PLAINTIFF JULIO RODRIGUEZ ET
AL., WERE RESIDENTS OF ESSEX COUNTY NEW JERSEY
ALL ACTS NECESSARY OR PRECEDENT TO THE BRINGING OF THIS LAWSUIT
OCCURRED OR ACCRUED IN ESSEX COUNTY
THIS COURT HAS JURISDICTION AND DEFENDANT PRAYS FOR JUSTICE INDER
THE LAWS AND CONSTITUTIONAL LAWS OF THE UNITED STATES

NOW COMES RESPECTFULLY PLAINTIFF JULIO RODRIGUEZ
INDIVIDUALLY AND ET AL REQUESTING THIS COURT TO ISSUE A
DECLARATORY JUDGMENT, PRELIMINARY and PERMANENT INJUNCTIVE
RELIEF JOINING DEFENDANTS FALSE FRAUDULENT COMPLAINT IN ESSEX
COUNTY COURT WITHOUT PREJUDICING AN INVESTIGATION WITH THE ESSEX
COUNTY JUDGE HONORABLE ROBERT H. GARDNER, J.S.C. FOR SIGNING AN
ORDER TO SHOW CAUSE FOR EJECTMENT DURING COVI EMERGENCY ACT
ALSO WITHOUT SERVING THE PLAINTIFF JULIO RODRIGUEZ PROPERLY AS

LAW REQUIRES AND/OR HAVING ESPECIAL CONNECTIONS WITH THE
Hu

Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 4 of 13 PagelD: 4

DEFENDANTS LAW FIRM OR LAWYER. PLAINTIFF JULIO RODRIGUEZ PRAYS
FOR JUSTICE AND RELY ON THE NEW JERSEY LAWS AND CONSTITUTION OF
THE UNITED STATES FOR ITS RIGHTS AND REQUEST FOR JUSTICE UNDER
TREASON IF HIS CONSTITUTIONAL RIGHTS ARE VIOLATED DEFENDANT
JULION RODRIGUEZ DEMAND FOR DAMAGES CAUSED BY THE DEFENDANT
NEWARK OPERATING INC AND SONIE DOE JOE INDIVIDUAL 1- 10 PLAINTIFF
SHOWS ONTO THE COURT HEREBY AND STATES AS FOLLOWS :

AN ACTUAL CONTROVERSY EXISTS BETWEEN THE PARTIES, IN THAT
CHALLENGED ACTIONS OF THE DEFENDANT HAS CAUSED AND CONTINUE TO
CAUSE THE PLAINTIFF A DOMINO SUBSTANTIAL HARM UNLESS THE REQUEST
RELIEF IS GRANTED.

VENUE IS PROPER, BECAUSE MANY OF THE REVENANT EVENTS OCURRED
WITHIN ESSEX COUNTY IN THE STATE OF NEW JERSEY, WHICH !IS LOCATED
WITHIN THIS DISTRICT, THEREFORE. THIS COURT HAS JURISDICTION, ALSO
PURSUANT TO THE FOLLOWING STATUTES:

28 U.S.C. 1331, WHICH GIVES DISTRICT COURTS ORIGINAL JURISDICTION
OVER CIVIL ACTIONS ARISING UNDER THE CONSTITUTION, LAWS OR
TREATIES OF THE UNITES STATES .

28 U.S.U 1367, WHICH GIVES THE DISTRICT COURTS SUPPLEMENTAL
JURISDICTION OVER STATE CLAIMS.

PLAINTIFF’S FEDERAL AND STATE LAW CLAIMS AGAINST THE DEFENDANT’S

DERIVE FROM A COMMON FOCUS OF OPERATIVE FACTS AND ARE OF SUCH
I
Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 5 of 13 PagelD: 5

CHARACTER THAT PLAINTIFF’S WOULD ORDINARILY BE EXPECTED TO TRY
THEM IN ONE JURY TRIAL PROCEEDING. CONSEQUENTLY THIS COURT HAS
PENDING JURISDICTION OVER PLAINTIFF’S STATE LAW AGAINST THE
DEFENDANT’S. THEREFORE , VENUE IS APPROPRIATE IN THIS JUDICIAL
DISTRICT UNDER 28 U S C 139 (b) BECAUSE THE EVENTS THAT GAVE RISE TO
THIS COMPLAINT OCCURRED IN THIS DISTRICT.

PROPERTY LOCATION FOR THIS MATTER IS LOCATED AT 1-5 KOSSOUTH ST
NEWARK NJ 07105 AKA 185 WILSON AVE NEWARK NJ 07105 5 GARAGES AND
PARKING SPACES IN POSSESSION OF JULIO RODRIGUEZ AND BUSINESS
PARTNER JIMMY ARGUETA.

THIS IS AN ACTION BROUGHT BY THE PLAINTIFF’S JULIO RODRIGUEZ RT., Al,
FOR VIOLATIONS OF TGHE ABOVE NAMED ACTS IN CONNECTION WITH A
PURPORTED BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
AGAINST THE DEFENDANT’S CONSTRUCTIVE FRAUD.

THIS COURT HAS JURISDICTION.
t

Case 2:21-cv-15696-SDW-ESK Document 1 Filed 08/19/21 Page 6 of 13 PagelD: 6

GENERAL FACTUAL ALLEGATIONS
BEFORE, ON, OR ABOVE JUNE 15TH 2020 PLAINTIFF JULIO RODRIGUEZ
ENTERED INTO A WRITTEN AGREEMENT WITH DEFENDANT SONIE DOE AND
NEWARK OPERATING INC TO RENT THE PREMISES LOCATED AT 1-5
KOSSOUTH ST NEWARK NJ 07105 AKA AS 185 WILSON AVE NEWARK NJ 07105
DURING COVI-19 STATE OF EMERGENCY AND NOT ONE WANTED TO RENT AT
SUCH TIME, DEFENDANT JULIO RODRIGUEZ SUPPORT HIS FAMILY TOTAL OF
FIVE AND KELLEYS MOTHER ESPECIALLY KELLEYS MOTHER WHOM
SUFFERS FROM LUPUS AND WAS NOT JUST INTERVENE PLENTY TIMES IN THE
HOSPITAL. BUT AT THIS CRUCIAL TIME OF COVI-19 HER IMMUNE SYSTEM IS
VERY DELICATE WHERE SHE DEPENDS ON THE PLAINTIFF’S JULIO
RODRIGUEZ SUPPORT AND CHILD SUPPORT., PLAINTIFF JULIO RODRIGUEZ AT
TIME OF RENTING PLAINTIFF JULIO NRODRIGUEZ MADE AN AGREEMENT OF
RENTING TOTAL OF 5 GARAGES AND PARKING SPACES FROM LEFT TO RIGHT
ON THE LOCATION FOR TOTAL OF 10 YEARS IN ORDER TO TRANSFER A
LICENSED USED CAR DEALERSHIP FROM DELRAN NEW JERSEY AND ALSO
OPERATE A MECHANIC SHOP AND OTHER CAR BUSINESSES PLAINTIFF JULIO
RODRIGUEZ WHOM IS A CERTIFIED FRAUD EXAMINER AND IS CERTIFIED TO
DO AUDITS STATE AND FEDERAL OWNS THREE NEWSPAPERS WERE
PLAINTIFF JULIO RODRIGUEZ WAS USING THE SUBJECT PROPERTY OFFICE
FOR SUCH USE THE IMPACTO NEWS, THE ACCESS NEWS AND JAYS NEWS ALL

LEGAL CORPORATIONS FOR THE STATE OF NEW JERSEY
Wr

Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 7 of 13 PagelD: 7

PLAINTIFF JULIO RODRIGUEZ COMPLIED WITH HIS WRITTEN AGREEMENT UP
TO THE POINT OF OFFERED THE DEFENDANT SONIE DOE AND NEWARK
OPERATING INC PAID IN ADVANCE BUT DEFENDANT REJECTED THE PAYMENT
AND SAID IT WAS NOT NECESSARY., PLAINTIFF WAS DOING SO GREAT AT THE
PROPERTY THAT INVESTED A GREAT AMOUNT OF MONEY IN A BAKERY
RESTAURANT AND LOUNGE LOCATED AT 68 WILSON AVE NEWARK NJ 07105
AND 427 LAFAYETTE ST NEWARK NJ 07105 WHERE THE PLAINTIFF JULIO
RODRIGUEZ ENTERED INTO A WRITTEN AGREEMENT TO LEASE AND BUY A
LIQOUR LICENSE AND THE PREMISES AND A PROSPECT GAS STATION
CONTRACT WITH SUNOCO TO USE IT FOR THE PURPOSE OF PARKING FOR
THE BAKERY, RESTAURANT AND LOUNGE KNOW AS SABOR MAR Y TIERRA
AND LA CABANA COLOMBIANA BOTH NEW JERSEY CORPORATIONS

WHILE PLAINTIFF WAS DOING GOOD AND DEVELOPED THE DEFENDANTS
PROPERTY 1 - 5 KOSSOUTH ST NEWARK NEW JERSEY AKA 185 WILSON AVE
NEWARK NEW JERSEY DEFENDANT STARTED GETTING OFFERS MORE
OFFERS AND BETTER OFFERS THAN THE ONE DEFENDANT ALREADY SIGNED
FOR WITH THE PLAINTIFF JULIO RODRIGUEZ FOR TOTAL OF 10 YEARS.
DEFENDANT SONIE JOE DURING TIME WAS GETTING OFFERS ASKED THE
PLAINTIFF JULIO RODRIGUEZ TO JOINT ANOTHER PERSON TO PARTNER WITH
PLAINTIFF TO GET PAY MORE PLAINTIFF JULIO RODRIGUEZ REJECTED SUCH

PROPOSITION.
Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 8 of 13 PagelD: 8

DUE TO REJECTED PROPOSITIONS BY THE DEFENDANT SONIE JOE., THE
DEFENDANT STARTED TO MAKE THE PLAINTIFFS JULIO RODRIGUEZ
BUSINESS IMPOSSIBLE AND IN HELL.

PLAINTIFF JULIO RODRIGUEZ ASKED THE DEFENDANT SONIE JOE TO BRING
AN OFFICIAL LEASE AS PROMISED BY THE BAD FAITH DEFENDANT SONIE JOE
UNTIL NOW DEFENDANT SONIE JOE HAVE NOT COMPLY. PLAINTIFF JULIO
RODRIGUEZ ET AL., NEED IT IN ORDER TO TRANSFER HIS USED CAR DEALER
LICENSE TO THE SUBJECT PROPERTY DURING THE CITY OF NEWARK
REQUIREMENTS DEFENDANT DENIED PLENTY OF TIMES THE ACCESS TO THE
CERTIFICATE OF OCCUPANCY NEEDED BY THE PLAINTIFF TO BE LICENSE
FROM THE CITY OF NEWARK TO OPERATE THE PLAINTIFFS BUSINESS,
PLAINTIFF JULIO RODRIGUEZ ALSO NEED IT THE CERTIFICATE OF
OCCUPANCY AND THE WASTED GARBAGE CONTRACT THAT DEFENDANT
PROMISED TO GIVE THE PLAINTIFF TOGETHER WITH THE FORMAL LEASE

TO PROCESS THE PAPER WORK WITH NJ DMV TO HAVE THE DEALERSHIP
TRANSFERRED TO THE SUBJECT PROPERTY., THE DEFENDANT SONIE JOE
FAILED TO PROVIDE ALL THIS IMPORTANT DOCUMENTS UNTIL NOW FOR THE
PLAINTIFF JULIO RODRIGUEZ. PLAINTIFF AT ONE TIME WAS GOING TO BE
SHUT DOWN BY THE CITY OF NEWARK WERE DEFENDANT LIED TO THE FIRE
INSPECTOR THAT DEFENDANT DID NOT HAVE THE CEO IN THE PREMISES,

INSPECTOR HAD TO GO INSIDE DEFENDANTS OFFICE TO PULL A COPY
I
Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 9 of 13 PagelD: 9

FIRE INSPECTOR ADVISED DEFENDANT SONIE JOE THAT HAD TO PROVIDE
THE PLAINTIFF JULIO RODRIGUEZ WITH THE DOCUMENTS AND LEASE
TOGETHER WITH THE GARBAGE CONTRACT. BAD FAITH DEFENDANT SONIE
JOE AT ALL TIMES DENIED THE DOCUMENTS TO PLAINTIFF JULIO RODRIGUEZ
MAKING IT IMPOSSIBLE TO TRANSFER CARS BY ARGUETA AND RODRIGUEZ
AS AGREED ON A WRITTEN CONTRACT SIGNED ON OR ABOVE JUNE 15, 2020
DURING STATE OF EMERGENCY FOR COVI-19., DEFENDANT SONIE JOE UNTIL
NOW HAS BREACH SUCH CONTRACT.

DEFENDANT SONIE JOE HAD NOT JUST BREACH THE WRITTEN SIGN
CONTRACT BUT ALSO HAD TRIED DOUBLE DEALING WITH OTHER PEOPLE.
DEFENDANT SONIE JOE AT ALL TIMES TRIED TO INDUCE PLAINTIFFS
WORKERS TO MAKE PLAINTIFFS JULIO RODRIGUEZ BUSINESS COLLAPSE.
WITH A PROMISED OF RENTING THE PLACE DIRECTLY TO THEM DEFENDANT
SONIE JOE MADE IT IMPOSSIBLE TO DO BUSINESS AT ALL TIMES MAKING
FALSE DEFAMATION OF CHARACTER STATEMENTS ABOUT PLAINTIFF JULIO
RODRIGUEZ. DEFENDANT CORRUPT / OR INCOMPETENT CONSPIRED WITH
EXWORKER FOR PLAINTIFF JULIO RODRIGUEZ TO ROB HIS PLACE DENING
ACCESS TO HIS CAMERAS WHEN EX-WORKERS ROB PLAINTIFF JULIO
RODRIGUEZ PLACE. DEFENDANT DENIED ACCESS TO POLICE AT THE TIME OF
EVENT KNOWING THAT THE PLACE WAS ROB BY THE EX-WORKERS THAT

WERE TRYING TO MAKE PLAINTIFF JULIO RODRIGUEZ BUSINESS COLLAPSE
Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 10 of 13 PagelD: 10

DEFENDANT SONIE JOE AT ALL TIMES LACK PLAINTIFF JULIO RODRIGUEZ
FROM DOING BUSINESS BY INTERFERING WITH HIS EMPLOYEES AND
PROPERTY; DEFENDANT SONIE JOE SGUT OFF THE ELECTRICITY IN ORDER
TO MAKE PLAINTIFFS JULIO RODRIGUEZ COLLAPSE., AND MAKING
IMPOSSIBLE FOR PLAINTIFF JULIO RODRIGUEZ DO BUSINESS., BUSINESS
THAT SUPPORT OTHER BUSINESS AND PLAINTIFFS FAMILY. DEFENDANT
SONIE JOE DECIDED TO ENFORCE HIS OWN LAW IGNORING AND ACTING
FRAUDULENT AND BAD FAITH AND IS THE WAY DEFENDANT TRICKERY DO
BUSINESS.

PLAINTIFF JULIO RODRIGUEZ REQUESTED A RESTRAINING ORDER AGAINST
DEFENDANT SONIE JOE DUE TO SEVERAL TREATS TO HARM PLAINTIFFS LIFE
AND PLAINTIFFS PROPERTY; DEFENDANT SONIE JOE HAD AND IS CAUSING AN
IRREPARABLE HARM TO PLAINTIFF AND IS NEED THE INTERFERENCE OF LAW
IN THIS CASE; DEFENDANT SONIE JOE IGNORANT HAD SHUT OFF THE
ELECTRICITY ON PLAINTIFFS JULIO RODRIGUEZ SUBJECT MATTER LOCATION
KNOWING THAT PLAINTIFFS JULIO RODRIGUEZ HAVE CARS ON MECHANIC
LYFTS AND CAN CAUSE AN ACCIDENT TO ANY ONE WITHOUT CARING OF THE
CONSEQUENCES OF THAT CRIMINAL ACTIONS.

DEFENDANT SONIE DOE RENTED A PROPERTY WITHOUT NOTICING THAT IT
WAS UNDER INVESTIGATION AND WAS NOT SUPPOSED TO RENT IT LEGALLY.

AS A DIRECT RESULT FROM DEFENDANTS SONIE JOE ACTIONS PLAINTIFF
I
Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 11 of 13 PagelD: 11

JULIO RODRIGUEZ BUSINESS HAD COLLAPSE AND HIS FAMILY IS IN
JEOPARDY AND RELATIONSHIP HAD DESTROY.

DEFENDANT PROMISED TO RENT A LEGAL AND AVAILABLE SPACE TO
PLAINTIFF TO DO BUSINESS IN THE SUBJECT MATTER LOCATION, DEFENDANT
SONIE JOE HAD DECEIT PLAITIFF JULIO RODRIGUEZ DO THAT HAD NOTA
LEGAL LOCATION AS PROMISED TO PLAINTIFF JULIO RODRIGUEZ TO DO
BUSINESS.

ON OR ABOVE JUNE 30, 2021 A LAWYER RETAINED BY THE

DEFENDANT IDIOT LAWYER BY THE NAME OF STANLEY M VARON WITH SOME
CONNECTIONS IN COURT WROTE A LETTER OF INTIMIDATION TO PLAINTIFF
JULIO RODRIGUEZ AND ITS BUSINESS SAYING THAT PLAIITIF JULIO
RODRIGUEZ HAVE TO SURRENDER THE PROPERTY TO DEFENDANT SONIE
JOE BECAUSE THEY SAID SO. , WITHOUT A VERYFI COMPLAINT SERVED TO
PLAINTIFF JULIO RODRIGUEZ. HOWEVER ON JULY 25, 2021. PLAINTIFF JULIO
RODRIGUEZ FOUND OUT BY ONE OF DEFENDANTS EMPLOYEES THAT
DOCUMENTS WERE HIDING IN DEFENDANTS SONIE JOE ONLY ACCESS OFFICE
AND NOTICED A COURT PAPER WITH A NOTICE FILED IN ESSEX COURT WITH
A NOTICE TO SHOW CAUSE WITHOUT NEVER SERVING PROPERLY THE
PLAINTIFF WITH THE VERIFY COMPLAINT. IDIOT LAWYER STANLEY M VARON
ATTORNEY AT LAW FROM NEW JERSEY DEPRIVED PLAINTIFF JULIO
RODRIGUEZ FROM SERVING PLAINTIFF JULIO RODRIGUEZ PROPERLY

WITH A VERIFY COMPLAINT.
It

Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 12 of 13 PagelD: 12

NEW JERSEY LAWYER STANLEY M VARON LICENSED IN NEW JERSEY

DECIDED TO JOIN THE DEFENDANT SONIE JOE WITH ITS CRIMINAL ACTIONS
OF DOING LAW BY THEIR HANDS PLAINTIFF DEMANDS FOR COURT FRAUD
AND TRICKERY BY THE DEFENDANTS SONIE JOE. PLAINTIFF JULIO
RODRIGUEZ WILL BE ASKING IN WRITING AN INVESTIGATION WITH THE
ETHICS COMMITTED AND THE ADVISORY COMMITTED ON JUDICIAL
CONDUCT. PLAINTIFF JULIO RODRIGUEZ IS AFRAID OF SUCH CRIMINAL
CONDUCT COURT FRAUD AND BY THE DEFENDANT SONIE JOE DO BUSINESS.
THOSE ACTION ARE PROHIBITED BY THE LAW AND THE CONSTITUTION OF
THE UNITED STATES AND ALL RIGHTS TO PLAINTIFF JULIO RODRIGUEZ ARE
BEING VIOLATED.
IDIOT LAWYER STANLEY M VARON AND LICENSED IN NEW JERSEY AS AN
ATTORNEY OF LAW WITH A DURY TO LAW DECIDED SPEECHLESS THE
PLAINTIFF JULIO RODRIGUEZ AND DEPRIVED PLAITIF JULIO RODRIGUEZ
WITH THE INTENTION TO DECEIT THE NEW JERSEY COURT SYSTEM AND THE
PLAINTIFF JULIO RODRIGUEZ DECITED TO JOINT HIS CRIMINAL CLIENTS
ACTIONS AND IGNORING AND MANIPULATING THE LAW UNDER THEIR HANDS
CAUSING AN IRREPARABLE HARM TO PLAINTIFF JULIO RODRIGUEZ
INDIVIDUALLY ITS BUSINESS ITS PARTNERS AND FAMILY.
DEFENDANTS SONIE JOE FALSE PROMISED TO RENT A LEGAL PLACE HAD
FAILED: DEFENDANTS SONIE JOE PROMISED TO COMPLY WITH CONTRACT

HAD FAILED; DEFENDANTS ACTS IN GOOD FAITH AND BY LAW HAD FAILED
"
Case 2:21-cv-15696-SDW-ESK Document1 Filed 08/19/21 Page 13 of 13 PagelD: 13

PLAINTIFF JULIO RODRIGUEZ REQUESTED A RESTRAINING ORDER AGAINST
THE DEFENDANTS IMMEDIATELY AND THE ACCESS TO THE ELECTRICITY BOX
SO ITS EMPLOYEES CAN START WORKING AND PRODUCE THE MONEY NEED
IT FOR ITS BUSINESS. PLAINTIFF JJULIO RODRIGUEZ PRAYS AND DEMANDS
THAT IF DEFENDANTS ACTIONS AND FALSE STATEMENTS CONTINUE
PLAINTIFF JULIO RODRIGUEZ DEMANDS FOR PERJURY CHARGES AND
DEFENDANTS ARE SUBJECT TO PUNISHMENT FOR SUCH ACTS.

WHEREFORE PLAINTIFF JULIO RODRIGUEZ DEMANDS JUDGMENT
FOR AGAINST THE DEFENDANTS, MENTIONED ABOVE INDIVIDUAL , AND DOE
ANY OTHER 1-10 FOR $5,000.000..00 DAMAGES TOGETHER WITH INTEREST,
COSTS AND OR OTHER FEES TIME STRESS, AGGRAVATION, MENTAL
SUFFERING, NERVOUSNESS, ANXIETY,SHOCK HUMILLATION, INDIGNITY, AND
PHYSICAL PAIN., PLUS PUNITIVE DAMAGES.

JURY DEMAND

PLEASE TAKE NOTICE THAT THE PLAINTIFF’S HEREIN DOES HEREBY DEMAND
A TRIAL BY JURY OFBTHE WITHIN CAUSE OF ACTION ON ALL ISSUES AND
WILL RELY ON THE 7TH AMENDMENT OF THE CONSTITUTION OF THE UNITED

STATES AND ACCORDING TO THE RULES OF THE COMMON LAW.

\) \o' Oy
SME Booriguez
